The order from which defendant appeals granted in part its motion for the examination of plaintiff before trial as to latter’s claim of damages sued for, consisting of an alleged breach by defendant of a contract to sell plaintiff its premises into which the latter went into occupancy for business purposes on August 24, 1942, and continued to the date of the action. The order granted directed for production upon his examination only plaintiff’s bank records for the period April 1 to April 10, 1945. Further records on the issue of the aforesaid pleaded damages are requisite to effectuate the examination and their ordered production is authorized by section 296 of the Civil Practice Act. The order appealed from is modified by inserting at the end of the ordering part of the second ordering paragraph, and as a part thereof, the following: “And also such of his business records and books of account, kept in the regular course of his business, as accurately reflect and show the details and totals of the amount of his gross business and net profits therefrom covering the period beginning August 24, 1942, to date and, as so modified, the order is affirmed, without costs. All concur.